Title: “A Lover of Britain”: Preface to Three Letters to William Shirley, [8 February 1766]
From: 
To: 


In the issue of Feb. 6–8, 1766, the London Chronicle printed three letters Franklin had written to Governor William Shirley of Massachusetts twelve years earlier, together with an introductory letter that Verner W. Crane has identified as being also written by Franklin. His letters to Shirley, Dec. 3, 4, 22, 1754, have been printed earlier in this edition in their appropriate chronological positions, above, V, 443, 443–4, 449–51. In so far as they were a critique of an alternative to the Albany Plan of Union, they would have aroused only academic interest in 1766. But since they also had the effect of refuting contemporary aspersions on both America and Franklin, they were of immediate interest to newspaper readers in both Britain and the colonies and were widely reprinted. They put publicly on record Franklin’s repeated earlier expressions of opposition to proposals that Parliament tax the unrepresented American colonists. Having taken this position in 1754, he was able to deny the contentions of later critics, mentioned in the introductory letter, that American opposition to parliamentary taxation had developed only after the French were expelled from Canada and after the passage of the Sugar Act. Furthermore, by citing his position in 1754, he and his friends were able to refute charges raised in Pennsylvania that he was not averse to parliamentary taxation and had in fact been the author of the Stamp Act. As Joseph Galloway wrote in a covering note to the republication of two of the letters in Pennsylvania Gazette, May 15, 1766, proof was now available that Franklin’s “Sentiments, respecting Parliamentary Taxation of the Colonies, have been uniformly the same, for many Years past; and that he has been one of the first and warmest Advocates against it.”
 
Sir,
[February 8, 1766]
In July 1754, when from the encroachments of the French in America on the lands of the crown, and the interruption they gave to the commerce of this country among the Indians, a war was apprehended, commissioners from a number of the colonies met at Albany, to form a Plan of Union for their common defence. The plan they agreed to was in short this; “That a grand council should be formed, of members to be chosen by the assemblies and sent from all the colonies; which council, together with a governor general to be appointed by the crown, should be empowered to make general laws to raise money in all the colonies for the defence of the whole.” This plan was sent to the government here for approbation: had it been approved and established by authority from hence, English America thought itself sufficiently able to cope with the French, without other assistance; several of the colonies having alone in former wars withstood the whole power of the enemy, unassisted not only by the mother country, but by any of the neighbouring provinces. The plan however was not approved here: but a new one was formed instead of it, by which it was proposed, that “the Governors of all the colonies, attended by one or two members of their respective councils, should assemble, concert measures for the defence of the whole, erect forts where they judged proper, and raise what troops they thought necessary, with power to draw on the treasury here for the sums that should be wanted; and the treasury to be reimbursed by a tax laid on the colonies by act of parliament.” This new plan being communicated by Governor Shirley to a gentleman of Philadelphia, then in Boston, (who hath very eminently distinguished himself, before and since that time, in the literary world, and whose judgment, penetration and candor, as well as his readiness and ability to suggest, forward, or carry into execution every scheme of publick utility, hath most deservedly endeared him not only to our fellow subjects throughout the whole continent of North-America, but to his numberless friends on this side the Atlantic) occasioned the following remarks from him, which perhaps may contribute in some degree to its being laid aside. As they very particularly show the then sentiments of the Americans on the subject of a parliamentary tax, before the French power in that country was subdued, and before the late restraints on their commerce, they satisfy me, and I hope they will convince your readers, contrary to what has been advanced by some of your correspondents, that those particulars have had no share in producing the present opposition to such a tax, nor in the disturbances occasioned by it; which these papers indeed do almost prophetically foretell. For this purpose, having accidentally fallen into my hands, they are communicated to you by one who is, not partially, but in the most enlarged sense,
A Lover of Britain
